Citation Nr: 0401013	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for herniated nucleus pulposus at L5-S1.

2.  Entitlement to an initial compensable disability rating 
for pseudofollicultive barbae.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to service connection for a left ankle 
condition.

5.  Entitlement to service connection for residuals of a 
right groin injury.

6.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for gastritis.

9.  Entitlement to service connection for a bilateral knee 
condition.

10.  Entitlement to service connection for a left eye 
condition.

11.  Entitlement to service connection for bilateral leg 
cramps.

12.  Entitlement to service connection for a bilateral foot 
disability.

13.  Entitlement to service connection for a cervical spine 
condition, claimed as a neck and upper back conditions.

14.  Entitlement to service connection for multiple scars and 
abrasions of the back.

15.  Entitlement to service connection for scar, right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2000 and July 2000 rating decisions issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran voiced 
disagreement in July 2000 and again in March 2001.  The RO 
issued a statement of the case (SOC) in January 2003 and the 
veteran timely filed a substantive appeal in February 2003.

The issues of this appeal not ready for appellate review are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims concerning bilateral leg cramps, a 
bilateral foot condition, bilateral knee disability,  
hypertension and a scar of the right elbow has been developed 
and obtained, and all due process concerns have been 
addressed.

2.  The evidence of record does not reveal a competent 
medical diagnosis of a condition manifested by bilateral leg 
cramps or the presence of a bilateral foot disability, the 
presence of a bilateral knee disorder, or the presence of a 
scar of the right elbow.  

3.  Competent medical evidence reveals that hypertension was 
diagnosed two months before the veteran's discharge from 
active duty.


CONCLUSIONS OF LAW

1.  Bilateral leg cramps were not incurred in or aggravated 
by active duty.  38 C.F.R. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A bilateral foot disability was not incurred in or 
aggravated by active duty.  38 C.F.R. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Hypertension was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

4.  A scar of the right elbow was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

5.  A bilateral knee disorder was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral leg and bilateral foot cramps, which 
he stated began in September of 1999 and are the residuals of 
daily rigorous physical training.  He also contends that he 
has a scar at the right elbow, a bilateral knee disorder and 
hypertension for which he is entitled to service connection.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the importance 
of submitting evidence of a current diagnosed disability via 
letter in June 2000 and again in March 2001.  The March 2001 
letter and January 2003 SOC notified him of the principles of 
service connection and of VA's duty to assist with his claim, 
including that VA would make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies as long as he supplied enough specific 
information about the records so that a request could be made 
on his behalf.  He was further notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records have been 
obtained.  The veteran has not identified any further 
evidence not of record.  As the evidence of record does not 
contain evidence of competent medical diagnoses relating to 
the claimed conditions of bilateral leg cramps, a bilateral 
foot disability, or a bilateral knee disability, VA 
examinations to obtain etiological opinions vis-à-vis these 
claimed conditions have not been afforded the veteran.   See 
38 C.F.R. § 3.159(c)(4) (2003); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Additionally, the veteran has not 
submitted evidence of a scar to the right inside arm at the 
elbow level such that a VA examination is in order.  Id.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain disease, including hypertension, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service Connection for Leg, Knee, and Foot Disabilities

The veteran's service medical records have been carefully 
reviewed.  The November 1999 medical examination report 
reflects that the veteran indicated that his knees and feet 
were always aching.  In contrast, the examination report 
indicates that the veteran's feet and lower extremities were 
clinically evaluated as normal.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The evidence of record does not 
contain a diagnosis of a current, chronic disability of the 
bilateral feet, bilateral legs, or bilateral knees.  As such, 
service connection is not warranted for these disabilities.   

Additionally, the evidence of record does not reflect that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layperson, he is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions that 
he has bilateral leg cramps and a bilateral foot disability 
as residuals of daily rigorous in-service physical training 
is not competent medical evidence and not probative to the 
issue at hand.

In short, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral leg cramps, a bilateral foot disability and a 
bilateral knee disability.  As the preponderance of the 
evidence is against his service connection claims, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

Service Connection for Hypertension

The veteran's service medical records reveal multiple 
elevated blood pressure readings.  A November 1999 service 
medical record indicates that the veteran underwent a 3-day 
serial blood pressure reading and a notation on the record 
concluded, "a pattern of HTN does exist".  Given the 
diagnosis of the claimed chronic disability in service, 
service connection is warranted for hypertension.  See 
38 C.F.R. § 3.303(a) (2003).

Service Connection for Scar, Right Elbow

The veteran's service medical records have been carefully 
reviewed and are silent as to a incident or injury to the 
veteran's right inner arm at the elbow level.  The November 
1999 medical examination report reflects that the veteran was 
clinically evaluated as normal vis-à-vis identifying body 
marks and scars.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The evidence of record does not contain competent medical 
evidence of a scar of the veteran's right elbow.  
Furthermore, the evidence of record does not contain evidence 
of an in service incident or injury to the veteran's right 
elbow.  As such, service connection is not warranted for a 
scar of the right elbow.  Id. 

Again, the Board notes that as a layperson, the veteran is 
not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that he incurred a scar of 
the right elbow while in service is not competent medical 
evidence and not probative to the issue at hand.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
scar of the right elbow.  As the preponderance of the 
evidence is against his service connection claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for bilateral leg cramps is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral knee disability is denied. 

Service connection for hypertension is granted.

Service connection for a scar, right elbow, is denied.


REMAND

Upon the receipt of a complete claim for benefits, VA has a 
duty to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  This includes 
the duty to obtain a medical examination or medical opinion 
if necessary to determine a disability claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  If the evidence of record contains 
competent lay or medical evidence of a current diagnosed 
disability and also establishes that the veteran suffered an 
event, injury or disease in service, a VA examination is in 
order.  Id.; see also Charles v. Principi, 16 Vet. App. 370 
(2002).  The evidence of record reveals sufficient post-
service lay evidence and in-service medical evidence such 
that VA examinations are in order for the issues of 
entitlement to service connection for a right ankle 
condition, a left ankle condition, residuals of a groin 
injury, migraine headaches, gastritis, a left eye condition, 
a cervical spine condition, and scars of the back.

Similarly, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires that the most records 
be obtained and the veteran provided a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The evidence of record does not 
adequately reveal the current state of the veteran's service-
connected disabilities of herniated nucleus pulposus and 
pseudofollicultive barbae.  As such, VA examinations are in 
order.
 
Finally, during the pendency of this appeal, the regulations 
pertinent to evaluating the veteran's increased rating claim 
for a lumbar spine condition have been revised.  The veteran 
has not been notified of the amended regulations or given the 
opportunity to submit evidence to substantiate an increased 
rating under the revised criteria.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA spine examination to determine the 
current nature and extent of his herniated 
nucleus pulposus at L5-S1.  The examiner 
should also determine whether the veteran 
has a current cervical spine condition.  
If a diagnosis of a cervical spine 
condition is appropriate, the examiner 
should provide an opinion as to whether 
any diagnosed condition is likely (more 
than 50%), not likely (less than 50%), or 
at least as likely as not (50%) related to 
a specific in-service injury or disease, 
to include his June 1999 to October 1999 
treatment for neck pain.  A rationale for 
the examiner's opinion should be provided.  
If any manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner for 
review.

2.  The veteran should be scheduled for a 
VA joints examination to determine whether 
the veteran has a current right ankle 
condition, and/or a left ankle condition.  
If a diagnosis of any condition is 
appropriate, the examiner should provide 
an opinion as to whether any diagnosed 
condition is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) related to a specific 
in-service injury or disease, including 
in-service falls and injuries resulting in 
sprains of both the right and left ankles.  
A rationale for any opinion should be 
provided.  If any manifested chronic 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
current nature and extent of the veteran's 
service-connected pseudofollicultive 
barbae.  Send the claims folder to the 
examiner for review.

4.  The veteran should be scheduled for a 
VA neurological examination to determine 
whether the veteran has a current, chronic 
migraine or headache condition.  If a 
diagnosis of any chronic condition is 
appropriate, the examiner should provide 
an opinion as to whether any diagnosed 
condition is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) related to a specific 
in-service injury or disease, including 
June 1999 complaints of headaches.  A 
rationale for any opinion should be 
provided.  If any manifested chronic 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

5.  The veteran should be scheduled for a 
VA stomach examination to determine 
whether the veteran has a current, chronic 
stomach condition.  If a diagnosis of any 
chronic condition is appropriate, the 
examiner should provide an opinion as to 
whether any diagnosed condition is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
related to a specific in-service injury or 
disease, including June 1996 treatment for 
gastritis and July 1995 treatment for 
diarrhea.  A rationale for any opinion 
should be provided.  If any manifested 
chronic disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

6.  The veteran should be scheduled for a 
VA eye examination to determine whether 
the veteran has a current, chronic left 
eye condition.  If a diagnosis of any 
chronic condition is appropriate, the 
examiner should provide an opinion as to 
whether any diagnosed condition is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
related to a specific in-service injury or 
disease, including March 1998 treatment 
for a left eye abrasion.  A rationale for 
any opinion should be provided.  If any 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report.  Send 
the claims folder to the examiner for 
review.

7.  The veteran should be scheduled for a 
VA scar examination to determine whether 
the veteran has scarring of the back.  If 
scarring is present, the examiner should 
provide an opinion as to whether the 
scarring is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) related to a specific 
in-service injury or disease, including 
July 1999 treatment for abrasions.  A 
rationale for any opinion should be 
provided.  If any manifested chronic 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

8.  The veteran should be scheduled for a 
VA muscle examination to determine whether 
the veteran has a current, chronic right 
groin condition.  If a diagnosis of any 
chronic condition is appropriate, the 
examiner should provide an opinion as to 
whether any diagnosed condition is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
related to a specific in-service injury or 
disease, including in-service treatment 
for right groin complaints in 1995, 1997 
and 1998.  A rationale for any opinion 
should be provided.  If any manifested 
chronic disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

9.  The veteran's claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since January 2003, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the revised spine regulations 
effective 9/26/03.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



